Citation Nr: 0532990	
Decision Date: 12/06/05    Archive Date: 12/21/05	

DOCKET NO.  02-19 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
May 1970, a portion of which represented service in the 
Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  


FINDING OF FACT

Chronic depression is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's period of 
active military service.  


CONCLUSION OF LAW

Chronic depression was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-474, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist the veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  The Court also held, however, that providing VCAA 
notice to a claimant after the initial decision could satisfy 
the requirements of the VCAA if the timing of the notice was 
not prejudicial to the claimant.  Pelegrini v. Principi, 18 
Vet. App. at 121.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of events in this 
case.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have had any effect on the 
case, or to have caused injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Mayfield, supra; ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

In this case, in correspondence of May 2002, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claim for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by the VA, and the need for the veteran to advise VA of or 
submit any further evidence pertaining to his claim.  

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as a 
November 2002 Statement of the Case (SOC), and an April 2004 
Supplemental Statement of the Case (SSOC).  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the veteran's claim.  By way of these 
documents, there were also specifically informed of the 
cumulative evidence already provided to the VA, or obtained 
by VA on the veteran's behalf.  Therefore, the Board finds 
that the veteran was notified and aware of the evidence 
needed to substantiate his claim, the means through which he 
might obtain such evidence, and the allocation of 
responsibility between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify, 
and no prejudice to the veteran exists by deciding the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that has 
been associated with the claims file consists of the 
veteran's service medical records, as well as postservice 
medical records and examination reports.  Under the 
circumstances of this case, the veteran has received the 
notice and assistance contemplated by law, and adjudication 
of the claim poses no risk of prejudice to him.  See 
Mayfield, supra; Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claim).  

Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of chronic 
depression.  At the time of a service separation examination 
in May 1970, a psychiatric evaluation was within normal 
limits, and no pertinent diagnosis was noted.  

At the time of a VA general medical examination in 
February 1999, it was noted that the veteran stood 72 inches 
tall, and weighed 330 pounds.  On psychiatric evaluation, the 
veteran indicated that he was depressed "because he was 
overweight."  No pertinent diagnosis was noted.  

On subsequent VA general medical examination in 
November 1999, a psychiatric evaluation, including 
personality testing, was within normal limits.  Once again, 
no pertinent diagnosis was noted.  

During the course of VA outpatient treatment in June 2001, 
the veteran stated that he had never received any inpatient 
or outpatient psychiatric treatment.  On mental status 
examination, the veteran was overweight and fairly groomed.  
When questioned, he gave a history of intrusive thoughts 
regarding his Vietnam experiences.  The veteran denied 
problems with nightmares, and no delusions were elicited.  
Similarly denied were problems with homicidal or suicidal 
ideation.  According to the veteran, his memory for short 
term events was impaired.  Noted at the time of evaluation 
was that the veteran was appropriately tearful when 
discussing his brother's death and his serious illness.  
According to the veteran, he experienced difficulty 
concentrating and remembering, but was nonetheless alert and 
well oriented.  The pertinent diagnosis noted was adjustment 
disorder with depressed mood.  

On VA psychiatric examination in November 2001, the veteran 
stated that he had served in Vietnam as a helicopter 
repairman with the 115th Assault Helicopter Company of the 
25th Infantry Division.  According to the veteran, his 
brother was killed in action in Vietnam when his helicopter 
was struck by a rocket propelled grenade.  

Despite being offered multiple opportunities to outline 
psychiatric symptoms associated with his military 
experiences, the veteran could only indicate that, once in a 
while, he experienced a nightmare about Vietnam.  Aside from 
this, the veteran felt depressed over the fact that he was 
now alone, with no one to rely on or to care for him.  
According to the veteran, he worried about a great many 
things, including serious multiple medical problems which 
were unrelated to his military service.  

When questioned regarding his psychiatric history, the 
veteran stated that he had received no formal psychiatric 
treatment prior to June, at which time an initial evaluation 
had resulted in a diagnosis of adjustment disorder with 
depressed mood.  When questioned as to why he was not 
currently pursuing psychiatric treatment, the veteran could 
offer no logical explanation.  Currently, the veteran was 
receiving no psychotropic medication.  

Noted at the time of examination was that the veteran had a 
history of very serious cardiac difficulties, including 
coronary artery disease, cardiomyopathy, congestive heart 
failure, mitral valve and aortic valve insufficiency, atrial 
fibrillation, and a history of pacemaker implantation.  Also 
noted were problems with chronic obstructive pulmonary 
disease, diabetes mellitus, hepatitis C, a history of 
alcohol-related liver disease (which he denied), morbid 
obesity, sleep apnea, pes planus, and a fractured ankle.  

On mental status examination, the veteran's affect was almost 
completely flattened with the exception of some irritation 
and discomfort when being asked questions about his past or 
other details concerning his claim.  The veteran's mood was 
one of significant depression in a man overwhelmed with 
loneliness and the loss of the ability to function 
occupationally.  Also noted were multiple medical problems 
which were causing the veteran great distress.  Memory and 
intellect appeared to be intact and of average capacity.  At 
the time of evaluation, there were no major impediments to 
insight and judgment, though the veteran's perception of 
things was somewhat naïve.  

Based on a review of available medical records, including the 
veteran's claims folder, in conjunction with currently 
available clinical examination findings, it was the 
examiner's opinion that the veteran suffered from depression 
secondary to multiple medical problems, with the major 
stressors in the veteran's life consisting of depression, 
medical difficulties, loneliness, and an inability to 
function occupationally or recreationally.  In the opinion of 
the examiner, the veteran appeared to meet the criteria for 
depression secondary to multiple medical problems.  

VA outpatient treatment records covering the period from 
December 2001 to April 2002 showed treatment during that time 
for an adjustment disorder with depressed mood.  

During the course of an RO hearing in February 2004, the 
veteran offered testimony regarding the nature and etiology 
of his claimed depression.  

A VA outpatient treatment record dated in March 2004 was 
significant for a diagnosis of adjustment disorder with mixed 
emotions due to "multiple medical illnesses."  

Analysis

The veteran in this case seeks service connection for chronic 
depression.  In pertinent part, it is argued that the 
veteran's current depression is the result of various 
traumatic experiences in the Republic of Vietnam.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may be also granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2005).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of chronic depression.  At the time of a service 
separation examination in May 1970, a psychiatric evaluation 
was within normal limits, and no pertinent diagnosis was 
noted.  

The earliest clinical indication of the presence of a 
potentially chronic psychiatric disorder is revealed by VA 
outpatient treatment records dated in June 2001, at which 
time the veteran received a diagnosis of an adjustment 
disorder with depressed mood.  Following subsequent VA 
psychiatric examination in November 2001, the veteran was 
felt to be suffering from depression which was, in the 
opinion of the examiner, not the result of any incident of 
the veteran's Vietnam service, but rather a product of his 
"multiple medical problems."  

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's current "depression," 
first persuasively documented many years following service 
discharge, with any incident or incidents of the veteran's 
period of active military service.  Under the circumstances, 
service connection for depression must be denied.  


ORDER

Service connection for chronic depression is denied.  



	                        
____________________________________________
	K. A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


